

116 HR 2052 IH: To amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to a portion of the Wendell H. Ford (Western Kentucky) Parkway, and for other purposes.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2052IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Comer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to a portion of
			 the Wendell H. Ford (Western Kentucky) Parkway, and for other purposes.
	
		1.Wendell H. Ford (Western Kentucky) Parkway
 (a)Designation as high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:
				
 (91)The Wendell H. Ford (Western Kentucky) Parkway from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway..
 (b)Designation as future interstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking and subsection (c)(90) and inserting subsection (c)(90), and subsection (c)(91).
 (c)Numbering of ParkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following: The route referred to in subsection (c)(91) is designated as Interstate Route I–369..
 (d)Operation of vehiclesSection 127(l)(3)(A) of title 23, United States Code, is amended— (1)by striking clause (i) or (ii) and inserting clauses (i) through (iii); and
 (2)by adding at the end the following:  (iii)The Wendell H. Ford (Western Kentucky) Parkway (to be designated as a spur of Interstate Route 69) from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway..
				